


Exhibit 10.19

 

UNITED NATURAL FOODS, INC.

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

1.                                                              Grant of
Option.  United Natural Foods, Inc., a Delaware corporation (the “Company”),
hereby grants to                                      (the “Grantee”) an option,
pursuant to the Company’s 2002 Stock Incentive Plan (the “Plan”), to purchase an
aggregate of                                      shares of Common Stock, par
value $0.01 per share (“Common Stock”), of the Company at a price of
$                 per share, purchasable as set forth in and subject to the
terms and conditions of this option and the Plan.  Except in the preceding
sentence and where the context otherwise requires, the term “Company” shall
include the parent and all present and future subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended or replaced from time to time (the “Code”).  All capitalized terms that
are used in this Agreement without definition, shall have the meanings set forth
in the Plan.

 

2.                                                              Non-Statutory
Stock Option.  This option is not intended to qualify as an incentive stock
option within the meaning of Section 422 of the Code.

 

3.                                                              Exercise of
Option and Provisions for Termination.

 

(a)                                 Vesting Schedule.  Except as otherwise
provided in this Agreement, this option may be exercised prior to the tenth
anniversary of the date of grant (hereinafter the “Expiration Date”) in
installments as to not more than the number of shares set forth in the table
below during the respective installment periods set forth in the table below.

 

Exercise Period

 

Number of
Shares as to which
 Option is Exercisable

On or after September 12, 2011
but prior to September 12, 2012

 

0

 

 

 

On or after September 12, 2012
but prior to September 12, 2013

 

 

 

 

 

On or after September 12, 2013
but prior to September 12, 2014

 

 

 

 

 

On or after September 12, 2014
but prior to September 12, 2015

 

 

 

 

 

On or after September 12, 2015

 

 

 

The right of exercise shall be cumulative so that if the option is not exercised
to the maximum extent permissible during any exercise period, it shall be
exercisable, in whole or in part, with respect to all shares not so purchased at
any time prior to the Expiration Date or the earlier termination of this
option.  This option may not be exercised at any

 

--------------------------------------------------------------------------------


 

time on or after the Expiration Date, except as otherwise provided in Sections
3(d) and (e) below.

 

(b)                                 Exercise Procedure.  Subject to the
conditions set forth in this Agreement, this option shall be exercised by the
Grantee’s delivery of written notice of exercise to the Treasurer of the
Company, specifying the number of shares to be purchased and the purchase price
to be paid therefor and accompanied by payment in full in accordance with
Section 4.  Such exercise shall be effective upon receipt by the Treasurer of
the Company of such written notice together with the required payment.  The
Grantee may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share or for
fewer than ten whole shares.

 

(c)                                  Continuous Employment Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Grantee, at the time he or she exercises this option, is, and has been at
all times since the date of grant of this option, an employee of the Company. 
For all purposes of this option, (i) “employment” shall be defined in accordance
with the provisions of Section 1.421-1(h) of the Income Tax Regulations or any
successor regulations, and (ii) if this option shall be assumed or a new option
substituted therefor in a transaction to which Section 424(a) of the Code
applies, employment by such assuming or substituting corporation (hereinafter
called the “Successor Corporation”) shall be considered for all purposes of this
option to be employment by the Company.

 

(d)                                 Exercise Period Upon Termination of
Employment.  If the Grantee ceases to be employed by the Company for any reason,
then, except as provided in paragraphs (e) and (f) below, the right to exercise
this option shall terminate 90 days after such cessation (but in no event after
the Expiration Date); provided that this option shall be exercisable only to the
extent that the Grantee was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Grantee, prior to the
Expiration Date, materially violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Grantee and the Company, the right to
exercise this option shall terminate immediately upon written notice to the
Grantee from the Company describing such violation.

 

(e)                                  Exercise Period Upon Death or Disability. 
If the Grantee dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Expiration Date while he or she is an
employee of the Company, or if the Grantee dies within 90 days after the Grantee
ceases to be an employee of the Company (other than as the result of a discharge
for “cause” as specified in paragraph (f) below), this option shall be
exercisable, within the period of three years following the date of death or
disability of the Grantee (but in no event after the Expiration Date), by the
Grantee or by the person to whom this option is transferred by will or the laws
of descent and distribution, provided that this option shall be exercisable only
to the extent that this option was exercisable by the Grantee on the date of his
or her death or disability.  Except as otherwise indicated by the context, the
term “Grantee”, as used in this option, shall be deemed to include the

 

--------------------------------------------------------------------------------


 

estate of the Grantee or any person who acquires the right to exercise this
option by bequest or inheritance or otherwise by reason of the death of the
Grantee.

 

(f)                                   Discharge for Cause.  If the Grantee,
prior to the Expiration Date, is discharged by the Company for “cause” (as
defined below), the right to exercise this option shall terminate immediately
upon such cessation of employment.  “Cause” shall mean willful misconduct in
connection with the Grantee’s employment or willful failure to perform his or
her employment responsibilities in the best interests of the Company (including,
without limitation, breach by the Grantee of any provision of any employment,
nondisclosure, non-competition or other similar agreement between the Grantee
and the Company), as determined by the Company, which determination shall be
conclusive.  The Grantee shall be considered to have been discharged “for cause”
if the Company determines, within 30 days after the Grantee’s resignation, that
discharge for cause was warranted.

 

(g)                                  Termination of Employment After a Change in
Control.  Notwithstanding the provisions of paragraphs (d), (e) and (f) above,
if, within three months after the Company obtains actual knowledge that a Change
in Control (as defined in the Plan) has occurred, the Grantee’s employment with
the Company ceases for any reason, the Grantee may exercise this option in full,
notwithstanding any limitation on the exercise of this option, at any time
within three months after such cessation of employment.

 

4.                                                              Payment of
Purchase Price.  The payment of the purchase price for shares of Common Stock
purchased upon exercise of this option shall be made in accordance with one or
more of the following permissible methods:

 

(a)                                 by money order, cashier’s check, or
certified check;

 

(b)                                 by the Grantee’s (a) irrevocable
instructions to the Company to deliver the Shares issuable upon exercise of the
Option promptly to the broker for the Grantee’s account and (b) irrevocable
instruction letter to the broker to sell Shares sufficient to pay the exercise
price and upon such sale to deliver the exercise price to the Company, provided
that at the time of such exercise, such exercise would not subject the Grantee
to liability under Section 16(b) of the Exchange Act, or would be exempt
pursuant to Rule 16b-3 promulgated under the Exchange Act or any other exemption
from such liability. The Company shall deliver an acknowledgment to the broker
upon receipt of instructions to deliver the Shares. The Company shall deliver
the Shares to the broker upon the settlement date. The broker shall deliver to
the Company cash sale proceeds sufficient to cover the exercise price upon
receipt of the Shares from the Company.

 

(c)                                  by the tender of Shares already owned by
the Grantee to the Company, or by the attestation to the ownership of the Shares
that otherwise would be tendered to the Company in exchange for the Company’s
reducing the number of Shares that it issues to the Grantee by the number of
Shares necessary for payment in full of the exercise price for the Shares so
purchased;

 

--------------------------------------------------------------------------------


 

1.                                      Shares tendered or attested to in
exchange for Shares issued under the Plan must be held by the Grantee for at
least six months prior to their tender or their attestation to the Company. The
Committee shall determine acceptable methods for tendering or attesting to
Shares to exercise an Option under the Plan, and may impose such limitations and
prohibitions on the use of Shares to exercise Options as it deems appropriate.
For purposes of determining the amount of the exercise price satisfied by
tendering or attesting to Shares, such Shares shall be valued at their Fair
Market Value on the date of tender or attestation, as applicable. Except as
provided in this paragraph, the date of exercise shall be deemed to be the date
that the notice of exercise and payment of the exercise price are received by
the Committee. For exercise pursuant to Section 10(a)(2)(iv) of the Plan, the
date of exercise shall be deemed to be the date that the notice of exercise is
received by the Committee.

 

(d)                                 Or a combination of the above.

 

5.                                                              Delivery of
Shares; Compliance With Securities Laws, Etc.

 

(a)                                 General.  The Company shall, upon payment of
the option price for the number of shares purchased and paid for, make prompt
delivery of such shares to the Grantee, provided that if any law or regulation
requires the Company to take any action with respect to such shares before the
issuance thereof, then the date of delivery of such shares shall be extended for
the period necessary to complete such action.

 

(b)                                 Listing, Qualification, Etc.  This option
shall be subject to the requirement that if, at any time, counsel to the Company
shall determine that the listing, registration or qualification of the shares
subject hereto upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental or regulatory body, or that the
disclosure of non-public information or the satisfaction of any other condition
is necessary as a condition of, or in connection with, the issuance or purchase
of shares hereunder, this option may not be exercised, in whole or in part,
unless such listing, registration, qualification, consent or approval,
disclosure or satisfaction of such other condition shall have been effected
or obtained on terms acceptable to the Board of Directors.  Nothing herein shall
be deemed to require the Company to apply for, effect or obtain such listing,
registration, qualification or disclosure, or to satisfy such other condition.

 

6.                                                             
Nontransferability of Option.  This option is personal and no rights granted
hereunder may be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) nor shall any such rights be subject
to execution, attachment or similar process, other than in accordance with the
terms of the Plan.  Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this option or of such rights contrary to the provisions of
the Plan, or upon the levy of any

 

--------------------------------------------------------------------------------


 

attachment or similar process upon this option or such rights, this option and
such rights shall, at the election of the Company, become null and void.

 

7.                                                              No Special
Employment Rights.  Nothing contained in the Plan or this option shall be
construed or deemed by any person under any circumstances to bind the Company to
continue the employment of the Grantee for the period within which this option
may be exercised.

 

8.                                                              Rights as a
Stockholder.  The Grantee shall have no rights as a stockholder with respect to
any shares which may be purchased by exercise of this option (including, without
limitation, any rights to receive dividends or non-cash distributions with
respect to such shares) unless and until a certificate representing such shares
is duly issued and delivered to the Grantee.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

9.                                                              Withholding
Taxes.  The Company’s obligation to deliver shares upon the exercise of this
option shall be subject to the Grantee’s satisfaction of all applicable federal,
state and local income and employment tax withholding requirements.

 

10.                                                       Miscellaneous.

 

(a)                                 Subject to the restrictions contained in the
Plan, the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate, this option,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of the Grantee shall not to that extent be effective
without the consent of the Grantee.

 

(b)                                 All notices under this option shall be
mailed or delivered by hand to the parties at their respective addresses set
forth beneath their names below or at such other address as may be designated in
writing by either of the parties to one another.

 

(c)                                  The Grantee hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.  The terms of this Agreement are governed by the terms of the Plan, and
in the case of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall govern.

 

(d)                                 This option shall be governed by and
construed in accordance with the laws of the State of Delaware, excluding any
conflicts or choice of law, rules or principals that might otherwise refer
construction or interpretation of any provisions of this Agreement to the
substantive law of any other jurisdiction.

 

(e)                                  Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.

 

--------------------------------------------------------------------------------


 

(f)                                   This Agreement shall inure to the benefit
of and be binding upon any successor to the Company.  This Agreement shall inure
to the benefit of the Grantee’s legal representative.  All obligations imposed
upon the Grantee and all rights granted to the Company under this Agreement
shall be binding upon the Grantee’s heirs, executors, administrator and
successors.

 

(g)                                  The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an online or electronic system established and maintained by the Company or a
third party designated by the Company.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED:

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

 

 

 

Mark E. Shamber

 

 

SVP, CFO and Treasurer

 

 

313 Iron Horse Way

 

 

Providence RI 02908

 

Grantee’s Acceptance:

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2002 Stock Incentive Plan.

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
